Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 1 of 14 Page ID #1221




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RAUL SAUCEDO-CERVANTE,

                 Plaintiff,

 v.                                              Case No. 3:18-CV-1112-NJR

 KEVIN CHILDERS, SUSAN WALKER,
 and SHERRY BENTON,

                 Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is the Motion for Summary Judgment filed by Defendant

Kevin Childers (Doc. 40) and the Motion for Summary Judgment filed by Defendants Sherry

Benton and Susan Walker (Doc. 42). For the reasons set forth below, the motions are granted.

                                   PROCEDURAL HISTORY

       Plaintiff Raul Saucedo-Cervante is an inmate in the Illinois Department of Corrections

(IDOC) currently housed at Centralia Correctional Center. On May 14, 2018, Saucedo-

Cervante filed this action seeking damages for alleged deprivations of his constitutional

rights pursuant to 42 U.S.C. § 1983 (Doc. 1). After the Court’s threshold review of his

Complaint pursuant to 28 U.S.C. § 1915A, Saucedo-Cervante is proceeding on one count of

deliberate indifference to his serious medical needs in violation of the Eighth Amendment

against Defendant Dr. Kevin Childers, an optometrist, Defendant Susan Walker, a Grievance

Officer at Centralia, and Defendant Sherry Benton, Chairperson of the Administrative

Review Board (ARB) (Doc. 7).

       On November 8, 2019, Dr. Childers filed a Motion for Summary Judgment (Doc. 40),



                                       Page 1 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 2 of 14 Page ID #1222




and on November 12, 2019, Walker and Benton filed a separate Motion for Summary

Judgment (Doc. 42). Saucedo-Cervante responded to both motions (Docs. 45, 49), and on

December 23, 2019, Dr. Childers filed a reply brief (Doc. 50).

                                    FACTUAL BACKGROUND

         The following material facts are undisputed for purposes of summary judgment. In

August 2016, while housed at Danville Correctional Center, Saucedo-Cervante woke up with

pain and redness in his left eye (Doc. 41-1 at p. 24). He also reported that his eye was watering

and itching (Doc. 41-2 at p. 8).

         Saucedo-Cervante submitted an emergency grievance related to his left eye issues on

September 12, 2016, stating that he had been to the Healthcare Unit six times for his eye issues,

and each time he received a different diagnosis (Doc. 49-1 at p. 19). As relief, he requested a

test to determine what was actually wrong with his eye and treatment for the problem (Id.).

The Grievance Officer reviewed the grievance on September 22, 2016, and determined, after

consulting with the Healthcare Unit, that Saucedo-Cervante was on the list to be seen by the

eye doctor (Id.). Thus, the Grievance Officer recommended the grievance be denied as moot

(Id.).

         On September 29, 2016, Saucedo-Cervante was treated by an optometrist, Dr.

Brummel, for his left eye issues (Doc. 41-2 at p. 62). Dr. Brummel noted some swelling in the

left eye, diagnosed Saucedo-Cervante with episcleritis, and prescribed Pred Forte steroid eye

drops for one week (Id.). Episcleritis is a benign inflammatory process that can go away on

its own over time and may cause some redness and irritation (Doc. 41-3 at ¶ 4). A month

later, Dr. Brummel additionally ordered artificial tears, an over-the-counter eye drop (Id. at




                                         Page 2 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 3 of 14 Page ID #1223




p. 65). Saucedo-Cervante testified that the redness went away after using the drops (Doc. 41-

1 at p. 29).

        On October 11, 2016, Saucedo-Cervante appealed the denial of his September 12, 2016

grievance (Id. at p. 12). Defendant Benton denied the appeal because, she found, the issue

was appropriately addressed by the prison (Id.). Benton further directed Saucedo-Cervante

to follow up with the Healthcare Unit as needed (Id.).

        In March 2017, Saucedo-Cervante was transferred to Centralia Correctional Center.

He did not report any issues with his left eye until January 2018, when he complained of

redness, itching, burning, blurred vision, and throbbing pain (Doc. 45-2 at p. 41). Saucedo-

Cervante was seen by a medical doctor at Centralia on January 27, 2018, who diagnosed him

with conjunctivitis, ordered anti-infective, steroid combination eye drops for one week, and

referred him to the optometrist (Doc. 41-2 at p. 41).

        On February 5, 2018, Saucedo-Cervante filed a grievance stating that he had been

suffering from “redness, soreness, blurred vision and pain for about two weeks now.” (Id. at

p. 5). While he had seen a doctor, who said he would put Saucedo-Cervante in to see a

specialist, Saucedo-Cervante complained that he had yet to see the specialist (Id.). As relief,

Saucedo-Cervante stated: “I want the situation with my eye taken seriously and taken care

of.” (Id. at p. 5).

        On February 7, 2018, Dr. Childers examined Saucedo-Cervante (Id. at p. 68). Saucedo-

Cervante complained that his left eye had been red, itchy, watery, and blurry for

approximately two years (Id.). He also requested that Dr. Childers give him more ibuprofen

or Tylenol as well as more eye drops (Doc. 45-3 at pp. 33-34). Saucedo-Cervante testified that

Dr. Childers, who may have been joking around, told him “that’s why God gave you two


                                         Page 3 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 4 of 14 Page ID #1224




eyes, if one turns off, you have the other one.” (Id. at p. 33). Dr. Childers diagnosed Saucedo-

Cervante with conjunctivitis caused by allergies and ordered Naphcon-A, an over-the-

counter eye drop, to treat his condition and alleviate his symptoms (Doc 41-3). Dr. Childers

attested that conjunctivitis is inflammation of the outer membrane of the eye usually caused

by a bacterial infection or an allergic reaction (Id.). While conjunctivitis can resolve on its own,

it sometimes requires antibacterial or steroidal eye drops (Id.). This is the only time that Dr.

Childers saw Saucedo-Cervante (Doc. 41-3).

       Saucedo-Cervante immediately filed an emergency grievance subsequent to his

examination by Dr. Childers (Id. at p. 7). In his February 7, 2018 grievance, Saucedo-Cervante

stated that he met with the eye doctor to be examined concerning his extreme pain and loss

of vision in his left eye (Id.). After performing an examination, Dr. Childers told Saucedo-

Cervante he had a weak eye and that’s why God gave him two eyes (Id.). Dr. Childers then

prescribed Tylenol and eye drops, despite Saucedo-Cervante informing him he had been on

eye drops for two years with no relief (Id.).

       According to Saucedo-Cervante, the eye drops prescribed by Dr. Childers would help

for one or two hours, then his eye would turn red again (Doc. 45-3 at p. 35). Dr. Childers

attested, however, that he was never informed that Saucedo-Cervante’s symptoms persisted

or that the eye drops he prescribed were not effective (Doc. 41-3). Dr. Childers also attested

that, based on his education, experience, and training, Saucedo-Cervante’s left eye condition

on February 7, 2018, was not a serious medical need (Id.).

       Saucedo-Cervante requested to see Dr. Childers again, but he was seen by the Medical

Director of Centralia, Dr. Santos, instead (Id.). Saucedo-Cervante asked Dr. Santos to renew

the prescription for the Naphcon-A eye drops first ordered by Dr. Childers (Id. at pp. 35-36).


                                          Page 4 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 5 of 14 Page ID #1225




       On March 1, 2018, Defendant Walker reviewed the February 7, 2018 grievance and

determined that Saucedo-Cervante’s medical concerns were being addressed by the facility’s

health care staff and that only qualified medical staff can determine medical care (Doc. 49-1

at p. 4). Accordingly, she recommended the grievance be denied (Id.). The warden concurred

in the decision to deny the grievance, and on March 14, 2018, Saucedo-Cervante appealed the

warden’s decision to the ARB (Id.). Defendant Benton denied Saucedo-Cervante’s appeal of

both the February 5 and February 7, 2018 grievances, finding that his left eye issue was

appropriately addressed by the facility (Id. at p. 3). Benton further noted that medical

treatment is at the discretion of the doctor, and Saucedo-Cervante should follow-up as

needed (Id.).

       Saucedo-Cervante testified that his vision problems continued to worsen following

the submission of these grievances. During an examination on July 8, 2018, Saucedo-Cervante

reported only being able to see a white shadow out of his left eye (Doc. 49-2 at p. 59). On

September 18, 2018, he indicated he could not see out of his left eye because it was blurry (Id.

at p. 114). As of March 21, 2019, Saucedo-Cervante was still using the Naphcon-A drops

initially ordered by Dr. Childers (Doc. 49-2 at p. 163).

                                       LEGAL STANDARD

       Summary judgment is proper only if the moving party can demonstrate “that there is

no genuine issue as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). See also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005); Black Agents

& Brokers Agency, Inc. v. Near North Ins. Brokerage, Inc., 409 F.3d 833, 836 (7th Cir. 2005). The

moving party bears the burden of establishing that no material facts are in genuine dispute;


                                         Page 5 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 6 of 14 Page ID #1226




any doubt as to the existence of a genuine issue must be resolved against the moving party.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970). See also Lawrence v. Kenosha Cty., 391 F.3d

837, 841 (7th Cir. 2004).

       A moving party is entitled to judgment as a matter of law where the non-moving party

“has failed to make a sufficient showing on an essential element of her case with respect to

which she has the burden of proof.” Celotex, 477 U.S. at 323. “[A] complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders all other

facts immaterial.” Id. The Seventh Circuit has stated that summary judgment is “the put up

or shut up moment in a lawsuit, when a party must show what evidence it has that would

convince a trier of fact to accept its version of the events.” Steen v. Myers, 486 F.3d 1017, 1022

(7th Cir. 2007) (citation omitted).

                                          DISCUSSION

I.     Deliberate Indifference to a Serious Medical Need

       The Eighth Amendment prohibits cruel and unusual punishments, and deliberate

indifference to the “serious medical needs of a prisoner constitutes the unnecessary and

wanton infliction of pain forbidden by the Constitution.” Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to “reasonable measures to meet

a substantial risk of serious harm”—not to demand specific care. Forbes v. Edgar, 112 F.3d 262,

267 (7th Cir. 1997). A prisoner’s dissatisfaction with a medical professional’s prescribed

course of treatment does not give rise to a successful deliberate indifference claim unless the

treatment is so “blatantly inappropriate as to evidence intentional mistreatment likely to

seriously aggravate the prisoner’s condition.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)

(quoting Thomas v. Pate, 493 F.2d 151, 158 (7th Cir. 1974)).


                                         Page 6 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 7 of 14 Page ID #1227




       To succeed on an Eighth Amendment deliberate indifference claim, a plaintiff must

show: (1) that he suffered from an objectively serious medical condition; and (2) that the

individual defendant was deliberately indifferent to that condition. Berry v. Peterman, 604

F.3d 435, 440 (7th Cir. 2010); Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011) (citing Johnson

v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006)). A medical condition is objectively serious if “ ‘a

physician has diagnosed it as requiring treatment, or the need for treatment would be

obvious to a layperson.’” Lockett v. Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019) (quoting Pyles

v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). It is not necessary for such a medical condition to

“be life-threatening to be serious; rather, it could be a condition that would result in further

significant injury or unnecessary and wanton infliction of pain if not treated.” Gayton v.

McCoy, 593 F.3d 610, 620 (7th Cir. 2010); accord Farmer v. Brennan, 511 U.S. 825, 828 (1994)

(violating the Eighth Amendment requires “deliberate indifference to a substantial risk of

serious harm”) ((internal quotation marks omitted) (emphasis added).

       Prevailing on the second prong requires a prisoner to show that a prison official has

subjective knowledge of—and then disregards—an excessive risk to inmate health. Id. at 653.

The plaintiff need not show the individual “literally ignored” his complaint, but that the

individual was aware of the condition and either knowingly or recklessly disregarded it.

Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something more than negligence or even

malpractice is required” to prove deliberate indifference. Pyles v. Fahim, 771 F.3d 403, 409 (7th

Cir. 2014); see also Hammond v. Rector, 123 F. Supp. 3d 1076, 1086 (S.D. Ill. 2015) (“isolated

occurrences of deficient medical treatment are generally insufficient to establish . . . deliberate

indifference”). Deliberate indifference involves “intentional or reckless conduct, not mere

negligence.” Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010)(citing Gayton v. McCoy, 593


                                          Page 7 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 8 of 14 Page ID #1228




F.3d 610, 620 (7th Cir. 2010).

       Assessing the subjective prong is more difficult in cases alleging inadequate care as

opposed to a lack of care. Without more, a “mistake in professional judgment cannot be

deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th Cir.

2016). The Seventh Circuit has explained:

       By definition a treatment decision that’s based on professional judgment
       cannot evince deliberate indifference because professional judgment implies a
       choice of what the defendant believed to be the best course of treatment. A
       doctor who claims to have exercised professional judgment is effectively
       asserting that he lacked a sufficiently culpable mental state, and if no
       reasonable jury could discredit that claim, the doctor is entitled to summary
       judgment.

Id. (citing Zaya v. Sood, 836 F.3d 800, 805-06 (7th Cir. 2016)). This is in contrast to a case “where

evidence exists that the defendant [ ] knew better than to make the medical decision[ ] that

[he] did,” Id. (quoting Petties v. Carter, 836 F.3d 722, 731 (7th Cir. 2016)). A medical

professional’s choice of an easier, less efficacious treatment can rise to the level of violating

the Eighth Amendment, however, where the treatment is known to be ineffective but is

chosen anyway. Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010).

II.    Objectively Serious Medical Condition

       Defendants first argue that Saucedo-Cervante has failed to demonstrate he suffered

from an objectively serious medical condition. Dr. Childers argues that on February 7, 2018,

the only time he saw Saucedo-Cervante, he diagnosed Saucedo-Cervante with conjunctivitis

caused by allergies and ordered over-the-counter eye drops to alleviate the symptoms. Dr.

Childers asserts that a condition that only necessitates over-the-counter medication is not

sufficient to establish a serious medical need. And, although Saucedo-Cervante reported that

his left eye had been red, watery, and itchy for two years, this was the first time he


                                           Page 8 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 9 of 14 Page ID #1229




complained about it in over a year. Dr. Childers attests that, based on his education,

experience, and training, Saucedo-Cervante’s left eye condition was not a serious medical

need on February 7, 2018.

       Walker and Benton additionally argue that Saucedo-Cervante admitted the eye drops

that Dr. Childers gave him worked for a couple of hours at a time and that an objective lay

person would not be able to conclude that his condition required medical attention. Saucedo-

Cervante continued to work at his job in the kitchen at Centralia and as a porter in the housing

unit. This, combined with his lack of outward physical signs of injury, means his condition

would not have been obvious to an objective party like Defendants Walker or Benton.

Furthermore, while Saucedo-Cervante has subjectively reported issues with his vision, there

is no medical proof his vision is too blurry to see.

       The Court questions Defendants’ assessment of the seriousness of Saucedo-Cervante’s

medical needs. Although Dr. Childers attested that Saucedo-Cervante’s left eye condition

was not a serious medical need as of February 7, 2018, Saucedo-Cervante reported he had

symptoms including pain, burning, itching, watering, redness, sensitivity to light, and

blurred vision in his left eye for more than two years. Even a lay person would assume that

these symptoms, for that amount of time, would require some form of medical treatment and

could be indicative of a more serious problem.

       Furthermore, while Dr. Childers asserts that a condition requiring only over-the-

counter medication cannot be an objectively serious medical condition, the cases he cites are

inapposite. For example, in Olson, the plaintiff had a broken tooth that caused him severe

pain and left him unable to sleep or eat until it was removed. Olson v. Morgan, 750 F.3d 708,

713 (7th Cir. 2014). His first request for care, however, was only a request for aspirin. Id. The


                                         Page 9 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 10 of 14 Page ID #1230




Seventh Circuit held that a reasonable official would not have interpreted the plaintiff’s

request for aspirin as an indicator of a serious medical need. Id. at 713-14. In this case,

however, Saucedo-Cervante did not request an over-the-counter eye drop or downplay the

severity of his symptoms such that a reasonable official would not have realized he had a

serious medical need. And the Seventh Circuit certainly did not create a bright-line rule in

Olson, as Dr. Childers suggests, that a condition requiring only over-the-counter medication

cannot be objectively serious.

        Viewing the evidence in the light most favorable to the non-movant, the Court finds

that Saucedo-Cervante has demonstrated he suffered from an objectively serious medical

need.

III.    Deliberate Indifference to the Serious Medical Need

        Defendants next argue that, even if Saucedo-Cervante’s eye condition was an

objectively serious medical need, they were not deliberately indifferent to it.

        A.    Defendant Dr. Childers

        The evidence in the summary judgment record demonstrates that Saucedo-Cervante

arrived at Centralia in March 2017. He did not make any medical request related to his left

eye until late January 2018, when he reported that the artificial tears initially prescribed by

Dr. Brummel at Danville were no longer working. Saucedo-Cervante first saw a medical

doctor, who diagnosed him with conjunctivitis and referred him to the optometrist. Dr.

Childers, a Doctor of Optometry, then saw Saucedo-Cervante one time. At that examination,

Dr. Childers examined Saucedo-Cervante, diagnosed him with allergic conjunctivitis, and

ordered Naphcon-A because it can help alleviate redness, irritation, and pain. Saucedo-

Cervante admitted the Naphcon-A helped alleviate his symptoms, and, when asked what Dr.


                                        Page 10 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 11 of 14 Page ID #1231




Childers should have done differently, Saucedo-Cervante responded, “Honestly, I don’t

know.” (Doc. 42-1 at p. 12). In fact, Saucedo-Cervante continued to request refills of Naphcon-

A even after the filing of this lawsuit (Doc. 41-4 at p. 117).

         Contrary to the argument made by Saucedo-Cervante, this is not a situation where a

prison official persisted in a course of treatment known to be ineffective. See Arnett, 658 F.3d

at 754 (“A prison physician cannot simply continue with a course of treatment that he knows

is ineffective in treating the inmate's condition.”). Dr. Childers prescribed Naphcon-A—a

different medication than the artificial tears prescribed by Dr. Brummel at Danville that were

no longer effective. Furthermore, while Saucedo-Cervante wrote a grievance after his

appointment with Dr. Childers, there is no evidence that Dr. Childers was aware of that

grievance or the fact that Saucedo-Cervante was experiencing worsening symptoms.

         Based on these facts, no reasonable jury would find that Dr. Childers intentionally or

recklessly disregarded a risk to Saucedo-Cervante’s health. Instead, the evidence indicates

that Dr. Childers exercised his professional judgment in choosing what he believed to be the

best course of treatment for the diagnosis of allergic conjunctivitis. On this record, the Court

cannot say that Dr. Childers was deliberately indifferent to Saucedo-Cervante’s medical

needs.

         B.     Defendants Walker and Benton

         Defendants Walker and Benton argue that, while they reviewed Saucedo-Cervante’s

grievances, they were not deliberately indifferent to his medical needs because nonmedical

officials are entitled to defer to the judgment of prison health professionals, so long as they

do not ignore the prisoner’s complaints. See King v. Kramer, 680 F.3d 1013 (7th Cir. 2012). They

further argue that Saucedo-Cervante never personally spoke to them or made them aware


                                         Page 11 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 12 of 14 Page ID #1232




that he was in pain, or specifically asked either of them if he could see a medical technician.

And even if they did not follow up to ensure Saucedo-Cervante received appropriate medical

care, that failure constitutes, at most, negligence.

       The Court agrees with Saucedo-Cervante that whether he ever personally spoke to

Defendant Walker or Defendant Benton is completely irrelevant. It is well-established that

“[a]n inmate’s correspondence to a prison administrator may . . . establish a basis for personal

liability under § 1983 where that correspondence provides sufficient knowledge of a

constitutional deprivation.” Perez v. Fenoglio, 792 F.3d 768, 781–82 (7th Cir. 2015). If the

prisoner’s correspondence alerts an official to an excessive risk to the inmate’s safety or

health, “refusal or declination to exercise the authority of his or her office may reflect

deliberate disregard.” Id. (citation omitted). “In other words, prisoner requests for relief that

fall on ‘deaf ears’ may evidence deliberate indifference.” Id.

       Here, however, the Court finds that neither Walker nor Benton disregarded an

excessive risk to Saucedo-Cervante’s health. Walker reviewed Saucedo-Cervante’s February

5 and February 7, 2018 grievances and consulted with the Healthcare Unit Administrator to

ensure his complaints did not require further action (Doc. 42-2). Per the Healthcare Unit

Administrator, Saucedo-Cervante saw Dr. Childers the same day he wrote his February 7,

2018 grievance, was diagnosed with allegoric conjunctivitis, and was provided eye drops to

address his condition (Id.). Based on this information, Walker attested, she concluded that his

complaints were being addressed by the healthcare staff (Id.). As a non-medical

administrator, Walker was entitled to the judgment of the prison’s health professionals. See,

e.g., Arnett, 658 F.3d at 755. And while Saucedo-Cervante complained in his February 7, 2018

grievance about Dr. Childers persisting in a course of treatment known to be inadequate, Dr.


                                         Page 12 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 13 of 14 Page ID #1233




Childers actually prescribed a new eye drop that Saucedo-Cervante had not yet tried. At

most, Walker’s failure to follow up with Saucedo-Cervante to determine whether his new eye

drops were working could constitute negligence, but “negligence is not deliberate

indifference.” Hayes, 546 F.3d at 527. Because Walker did not intentionally or recklessly

ignore Saucedo-Cervante’s complaints, but rather followed up with the proper

administrators to ensure no further action was necessary, the Court finds she was not

deliberately indifferent.

       The Court comes to the same conclusion with regard to Benton. Benton attested that

she reviewed the relevant grievances and noted that Saucedo-Cervante had seen doctors for

his left eye issues on January 26 and February 7, 2018, and was prescribed eye drops. Again,

although Saucedo-Cervante complained on February 7, 2018, that Dr. Childers was persisting

in a course of treatment known to be ineffective, the drops he prescribed were different than

those previously used by Saucedo-Cervante. And while Benton also reviewed the appeal of

Saucedo-Cervante’s September 2016 grievance, indicating his condition had been continuing

for nearly two years, that fact alone does not indicate he was mistreated by prison health

professionals. On these facts, the Court cannot say that Benton turned a blind eye to Saucedo-

Cervante’s plight when she relied on the judgment of medical professionals in denying

Saucedo-Cervante’s grievances. Accordingly, the Court finds that Benton was not

deliberately indifferent.

                                        CONCLUSION

       Because Defendants were not deliberately indifferent to Plaintiff’s serious medical

needs, the Motion for Summary Judgment filed by Defendant Kevin Childers (Doc. 40) and

the Motion for Summary Judgment filed by Defendants Sherry Benton and Susan Walker


                                       Page 13 of 14
Case 3:18-cv-01112-NJR Document 51 Filed 07/02/20 Page 14 of 14 Page ID #1234




(Doc. 42) are GRANTED. Plaintiff Raul Saucedo-Cervante shall recover nothing. The Clerk

of Court is DIRECTED to enter judgment and close this case.



      IT IS SO ORDERED.

      DATED: July 2, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 14 of 14
